        Case 3:19-cv-06462-EMC Document 167 Filed 04/15/21 Page 1 of 1

                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                       CIVIL MINUTES

 Date: April 15, 2021              Time: 10:50-11:07=             Judge: EDWARD M. CHEN
                                         17 Minutes

 Case No.: 19-cv-06462-EMC         Case Name: James, et al v. Uber Technologies Inc.

Attorney for Plaintiff: Shannon Liss-Riordan
Attorneys for Defendant: Theanne Evangelis, Peter Squeri

 Deputy Clerk: Angella Meuleman                        Court Reporter: Jo Ann Bryce

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference held.

                                          SUMMARY
Parties stated appearances.

Size of class is still being determined but is now estimated to be in low thousands. Defense
counsel stated it was given an estimate of approximately $7500-$10,000 in costs for administrator.
Plaintiff opposes contracting an administrator, stating reasons as costs and unnecessary
bureaucracy, given size of class. Defendants prefer contracting a neutral third-party who will
follow best practices. Plaintiffs’ counsel wishes to be more involved in the class determination
process. Court ordered notice to be given by Third-Party Administrator to be selected by the
parties and that administrator costs be split evenly between the parties. Court further ordered the
parties to meet and confer and come to an agreement on administrator.

Plaintiff requested it be given documents Uber plans to use determining who timely opts out. Court
agrees that the process of identifying class members should be transparent and expects parties to
work this issue out. If disputed, parties are to file joint letter as directed.

Regarding time frame for notices sent out by class administrator, Defendant anticipates list to go
out in a week or two and then notice should go out quickly after that. Court sets deadline for 2
weeks from today (4/29/2021). Court set following deadlines:

Target date for notice issued is 5/13/2021;
60-day opt out period due 7/12/2021;
Plaintiffs’ filing of motion for summary judgment on classification due 8/12/2021;
Defendant’s filing of opposition/cross-motion due 9/9/2021;
Plaintiffs’ reply and opposition to cross-motion due 10/7/2021;
Defendant’s final reply due 10/28/2021;
Hearing on all motions set 11/18/2021 at 1:30PM

ADR: Parties are open to mediation and prefer private mediation. Court REFERS parties to
private mediation, to be completed within 120 days.
